Name: Commission Regulation (EC) No 1153/98 of 2 June 1998 amending Regulation (EC) No 1105/98 fixing the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade
 Date Published: nan

 EN Official Journal of the European Communities3. 6. 98 L 159/51 COMMISSION REGULATION (EC) No 1153/98 of 2 June 1998 amending Regulation (EC) No 1105/98 fixing the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249/ 96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), as last amended by Regualtion (EC) No 2092/97 (4), and in particular Article 2(1) thereof, Whereas Commission Regulation (EC) No 1105/98 (5) lays down detailed rules as regards import duties in the cereals sector; Whereas an error has been discovered in Annex I of Regulation (EC) No 1105/98; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1105/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 161, 29. 6. 1996, p. 125. (4) OJ L 292, 25. 10. 1997, p. 10. (5) OJ L 157, 30. 5. 1998, p. 20. EN Official Journal of the European Communities 3. 6. 98L 159/52 ANNEX ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by air or by sea from other ports (2) (ECU/tonne) 1001 10 00 Durum wheat (1) 7,19 0,00 1001 90 91 Common wheat seed 51,53 41,53 1001 90 99 Common high quality wheat other than for sowing (3) 51,53 41,53 medium quality 76,84 66,84 low quality 92,82 82,82 1002 00 00 Rye 108,30 98,30 1003 00 10 Barley, seed 108,30 98,30 1003 00 90 Barley, other (3) 108,30 98,30 1005 10 90 Maize seed other than hybrid 98,71 88,71 1005 90 00 Maize other than seed (3) 98,71 88,71 1007 00 90 Grain sorghum other than hybrids for sowing 108,30 98,30 (1) In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of: Ã¯ £ § ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or Ã¯ £ § ECU 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula. (3) The importer may benefit from a flat-rate reduction of ECU 14 or 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met.'